Citation Nr: 1635254	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  09-31 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of head trauma, to include memory loss. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1983 to June 1993. 

This case comes before the Board of Veterans' Appeals (the Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board twice.  First in September 2011, at which time the Board remanded the claims to the AOJ for additional development and adjudicative action.  The case return to the Board in August 2013, at which time the Board remanded the two issues noted above to the AOJ for additional development.  A supplemental statement of the case was issued in March 2015, and the case is before the Board again. 

In March 2011, the Veteran testified before a Veterans' Law Judge during a hearing held at the RO.  A transcript of the hearing has been associated with the claims file.  The Veterans' Law Judge who presided over the March 2011 hearing is no longer with the Board.  A May 2016 letter informed the Veteran that he may elect to have a new hearing before a current Veterans' Law Judge.  He elected to do so in a June 2016 request.  That hearing has not been held. 

In February 2016, VA received a VA Form 21-22 signed by the Veteran and The American Legion.  However, in March 2016, the American Legion indicated it would not act as the Veteran's representative.  Clarification was sought from the Veteran to determine if he wished to appoint another representative before the Board proceeded with the appeal.  In April 2016, the Veteran indicated that he would represent himself in the case.  Therefore, the Board finds the Veteran is not represented in this case; however, the Veteran is free to appoint a representative or Veteran's Service Organization if he so wishes. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is entitled to a new hearing.  In general, a Veterans' Law Judge that conducts a hearing for an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  When that Veterans' Law Judge is no longer available to participate in the decision, the appeal will be assigned to a different Veterans' Law Judge.  38 C.F.R. § 19.3(b).  In such a case, the Veteran may elect to have a new hearing.  

Here, the Veteran's previous hearing held in March 2011 was presided over by a Veterans' Law Judge that is no longer with the Board.  The Veteran was informed in a letter dated May 31, 2016, that he may elect to have a new hearing on his case.  In a correspondence received on June 22, 2016, the Veteran requested a new Travel Board hearing.  This hearing has not taken place.  Therefore, the case must be remanded to hold the requested hearing. 

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps to schedule the Veteran for a Travel Board hearing as soon as reasonably possible.  

The Veteran should be notified in writing of the date, time, and location of the hearing 30 days prior to the scheduled hearing as required by 38 C.F.R. § 19. 76 (2015).  




	(CONTINUED ON NEXT PAGE)

After the hearing is conducted, or if the Veteran withdraws his request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




